DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 3,147,982).
With regard to claim 1, Klein discloses a shaft-cylinder assembly (as seen in Figs. 1-3), comprising: a cylinder (10); a shaft (14) configured for moving in and along the cylinder (as it is disclosed as a reciprocating shaft in paragraphs 1, etc.); a dynamic sealing member (one of 36) configured to be in contact with the shaft for providing dynamic sealing function (as seen in Figs. 2, etc.); and a cylindrical cooling jacket (22 shown with an outer cylindrical surface in Figs. 2, 3, etc.) positioned between the dynamic sealing member and the cylinder (as seen in Figs. 2-3, 

With regard to claim 2, Klein discloses that each of the one or more cooling channels has an inlet (66) configured for receiving the cooling fluid and an outlet (70) configured for releasing the cooling fluid (as described in column 3 lines 1-7, etc. and as illustrated in Figs. 2-3 with the arrows).

With regard to claim 6, Klein discloses a static sealing ring (30) between the cooling jacket and the cylinder (as seen in Figs. 2, etc.) for providing sealing function (as seen in Figs. 2-3 and described in column 1 lines 55-57, etc.); and wherein the cooling jacket has a ring groove (i.e. the recessed portion shown receiving gasket 30 in Figs. 2, etc.) circumferentially formed on an outer wall of the cooling jacket (as seen in Fig. 2 it is shown as annular/circular and is this circumferentially formed) for holding the static sealing ring on a fixed position around the cooling jacket (as seen in Fig. 2 as it is located in such it will be held at least partially by such).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 3,147,982) in view of Chang (US 2012/0216673).
With regard to claim 3, Klein fails to disclose a compression ring engaged with a compression spring configured for providing a pressing force on the dynamic sealing member to keep the dynamic sealing member intimately in contact with the cylinder (though as seen in Figs. 
Chang discloses Chang discloses a seal assembly for sealing a cylindrical shaft and a cylinder that includes a dynamic sealing member (10-12) and a compression ring (21) engaged with a compression springsDocket No. P1366US002 Date: 27-Nov-2020Listing of Claims (21) configured for providing pressing forces on the dynamic sealing member respectively to keep the dynamic sealing member intimately in contact with the cylinder (as seen in Fig. 9).
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Klein with the seal assembly of Chang such that a pair of first and second compression rings engaged with a pair of compression springsDocket No. P1366US002 Date: 27-Nov-2020Listing of Claims configured for providing pressing forces on the pair of first and second dynamic sealing members respectively to keep the first and second dynamic sealing members intimately in contact with the cylinder. Such a modification would have provided the expected benefit of simpler structure, lesser number of components without the multiple rubber O-rings, improved durability and higher performance with extreme temperature tolerance, enhanced internal pressure capacity, reduced power loss due to reduced piston-cylinder friction, and significantly reduced leakage (see Chang abstract, etc.).

With regard to claim 4, the combination (Chang) discloses a pair of first and second holding rings (20) for holding the first dynamic sealing member and the first compression ring inside the cooling jacket (as would be seen in Chang Fig. 9); and a pair of third and fourth holding rings (20) for holding the second dynamic sealing member and the second compression ring inside the cooling jacket (as would be seen in Chang Fig. 9).

With regard to claim 5, the combination discloses that the cylindrical cooling jacket further comprise: a pair of first and second ring grooves formed on an interior wall of the cylindrical cooling jacket and configured for engaging respectively with a pair of first and second snap rings which are fastened to the pair of first and second holding rings respectively for fixing the first dynamic sealing member and the first compression ring inside the cooling jacket (as would be seen in Chang Fig. 9 the grooves receiving snap rings 19); and a pair of third and fourth ring grooves formed on the interior wall of the cylindrical cooling jacket and configured for engaging respectively with a pair of third and fourth snap rings which are fastened to the pair of third and fourth holding rings respectively for fixing the second dynamic sealing member and the second compression ring inside the cooling jacket (as would be seen in Chang Fig. 9 the grooves receiving snap rings 19).

With regard to claim 7, Klein fails to disclose that each of the first and second dynamic sealing members has a helical coiled seal ring. 
Chang discloses a seal assembly for sealing a cylindrical shaft and a cylinder that includes a dynamic sealing member (10-12) that is a helical coiled seal ring (see Figs. 7, 9, the abstract, etc.)
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Klein with the seal assembly of Chang such that each of the first and second dynamic sealing members has a helical coiled seal ring. Such a modification would have provided the expected benefit of simpler structure, lesser number of components without the multiple rubber O-rings, improved durability and higher performance with extreme temperature tolerance, enhanced internal pressure capacity, reduced power loss due to reduced piston-cylinder friction, and significantly reduced leakage (see Chang abstract, etc.).

Examiner’s Comments
In the interest of advancing prosecution Examiner recommends claiming additional details in claim 1 including at least the subject matter of claims 2 and 3, that there are at least two sets of cooling channels that are diametrically opposed, and that the inlets and outlets are on the same axial face of the jacket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide additional examples of similar cooled sealing assemblies with shafts and cylidners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675